Order entered April 15, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01191-CR

                        DONALD LEWIS WASHINGTON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F13-53040-H

                                            ORDER
       The Court REINSTATES the appeal.

       On March 19, 2014 trial court to make findings of fact regarding why the reporter’s

record had not been filed. On April 14, 2014, we received the reporter’s record. Therefore, in

the interest of expediting the appeal, we VACATE the March 19, 2014 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    LANA MYERS
                                                              JUSTICE